Citation Nr: 1521749
Decision Date: 05/21/15	Archive Date: 07/07/15

DOCKET NO.  13-15 405	)        DATE MAY 21 2015

On appeal from the Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for a cervical spine disorder, including as secondary to a low back disorder.

2. Entitlement to service connection for a bilateral wrist disorder (claimed as carpal tunnel syndrome), including as secondary to a cervical spine disorder.

3. Entitlement to service connection for a bilateral foot disorder (other than pes cavus).

4. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

5. Entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression.
 
6. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, including low back pain/S1 dysfunction and lumbar spinal canal stenosis.

7. Entitlement to service connection for a low back disorder, including low back pain/S1 dysfunction and lumbar spinal canal stenosis

REPRESENTATION 

Appellant represented by:  Karl Kazmierczak, Attorney

WITNESS AT HEARING ON APPEAL 

The Veteran

ATTORNEY FOR THE BOARD 

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from November 1993 to September 2002.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision(s) of the Department of Veterans Affairs (VA) Regional Office (RO) in .

In May 2013, the Veteran testified before the undersigned during a videoconference hearing; a transcript of this hearing is stored electronically using the Virtual VA claims processing system.

-2-

Claims of clear and unmistakable error (CUE); service connection for residuals of a traumatic brain injury, hearing loss, tinnitus, and a right lower extremity disorder (radiculopathy); entitlement to an increased rating for service-connected pes cavus; and entitlement to a total disability rating based upon individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See VA Form 21-4138, dated November 15, 2009; VA Form 21-526b, dated January 14, 2013; Transcript of May 2013 videoconference hearing; and Attorney's written statement, dated June 11, 2014. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of service connection for a neck disorder and a bilateral wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. An August 2003 rating decision denied service connection for a low back disorder and an acquired psychiatric disorder. The Veteran did not appeal.

2. Additional evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for low back and acquired psychiatric disorders.

3. The Veteran has presented credible evidence of an in-service stressor and his current diagnoses of depression and PTSD are as likely as not related to his service.

4. The Veteran's low back disorder was chronic in service and is as likely as not related to his current degenerative joint disease and degenerative disc disease of the lumbar spine.
 
5. The Veteran's bilateral plantar fasciitis was chronic in service and is as likely as not related to his current plantar fasciitis diagnosis. His right foot cortical irregularity in the 1st distal phalangeal tuft is a progression of his service-connected bilateral pes cavus.

CONCLUSIONS OF LAW

1. The August 2003 rating decision that denied service connection for low back and acquired psychiatric disorders is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.106, 20.200, 20.201, 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claims for low back and acquired psychiatric disorders. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for depression and PTSD. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for bilateral plantar fasciitis and a right foot cortical irregularity in the 1st distal phalangeal tuft. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.310(2014).

-4-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

New and Material Evidence

In an August 2003 rating decision, the RO denied the Veteran's claims for service connection for low back and psychiatric disorders on that basis that while there were complaints noted in service, there was no evidence of a current chronic low back or psychiatric disorder. The Veteran did not appeal this decision and it became final. 38 U.S.C.A. § 7105.

Since the August 2003 rating decision, additional evidence was received that reflects the Veteran has had chronic low back and mental health disorders with diagnoses of lumbar spinal stenosis, disc bulge, disc disease, depression and posttraumatic stress disorder (PTSD). This evidence of current disabilities meets the low threshold of relating to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating them. See Shade v. Shinseki, 24 Vet. App. 110,117 (2010). Accordingly, the evidence received subsequent to the August 2003 rating decision is new and material and the claims for service connection for a low back disorder and an acquired psychiatric disorder are reopened. 38 C.F.R. § 3.156.

Service Connection for a Psychiatric Disorder

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

-5-

The evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends he had a mental health disorder related to his military service. In particular, he believes his PTSD is related to incidents of his service in Korea that involved recovering vehicles with dead bodies in them. See January 2009 VA treatment record.

-6-

The Veteran's service personnel records show he served in Korea from June 1994 to June 1995 and from April 1999 to April 2000.

Service treatment records show he had some issues with alcohol in service, but that he was also treated for and diagnosed with major depressive disorder. See October 2001, November 2001, and May 2002 service treatment records. His September 2002 separation medical history report notes mental health symptoms, counseling and treatment for a mental health condition, and recent weight loss due to stress; the psychiatric evaluation was normal. It is notable, however, that while the evaluation was normal the record shows he had been prescribed Paxil and Wellbutrin in service and that he was still taking Wellbutrin at the time of his separation.

Post-service VA treatment records contain diagnoses for depression, anxiety, and PTSD. See July 2008, January 2009, and February 2009 VA treatment records.

Although not characterized as such, the Board finds that there is sufficient evidence that the Veteran's depression in service was chronic. During the last two years of his service he was treated for the disorder and prescribed medication. Given the chronicity of the disorder in service and the post-service diagnosis, the Veteran's depression as likely as not had its onset during service. See 38 C.F.R. § 3.303(b).

A February 2009 VA treatment record shows that once the Veteran was comfortable enough to open up about his in-service stressor involving the dead bodies he was diagnosed with PTSD. The stressor itself is not combat related; however, the Board finds that he is competent to report what he witnessed and credible in his reporting of the incidents. Consequently, the evidence is probative. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Layno v. Brown, 6 Vet. App. 465,469 (1994); Baldwin v. West, 13 Vet. App. 1, 8(1999).

A July 2009 letter from VA psychologist Dr. P. C. shows the Veteran has diagnoses of depressive disorder, NOS, and PTSD. The Veteran reported trauma incidents involving two recovery assignments of motor vehicles in Korea; one exposed the

-7-

Veteran to dead bodies and in the other incident he was aware that one occupant of a vehicle was missing or presumed dead. He was also lost in a firing zone in Kuwait. He has reexperiencing symptoms related to the motor vehicle accidents in Korea, including nightmares, intrusive memories, and cued psychological responses based on these incidents. He has avoided talking about these incidents in treatment and even after acknowledging them there continued to be avoidance of dealing with the memories. The psychologist opined that the Veteran's PTSD symptoms are the product of the trauma incidents that occurred while in service, especially while in Korea. He concludes this based on the content of the reexperiencing symptoms, primarily being related to memories of the accidents in Korea and auto accidents more generally. Furthermore, he sought and received treatment beginning with his time in the military for depressive symptoms following his time in Korea. He denied having received any mental health treatment before his time in the military.

In light of the in-service treatment for a mental health disorder, credible evidence of an in-service stressor, and an opinion from a VA psychologist linking PTSD to the credible in-service stressor and treatment, the Board finds that the Veteran's PTSD is as likely as not related to service.

In short, service connection for depression and PTSD is warranted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

Service treatment records show the Veteran had recurrent low back pain in service that began in 1996 with various diagnoses such as SI joint dysfunction, lumbar sprain, mechanical low back pain, and back strain. A post-service VA examination in May 2003 showed that the Veteran complained of low back pain radiating into his right leg with some numbness, although physical examination was normal at that time. Post-service VA treatment records also show he had low back surgery in December 2007 and had diagnoses of mild degenerative changes, bulging annulus possibly superimposing diffuse central protrusion or herniation on L4-L5, bulging annulus of L3-4 and L5-S1 based on a June 2007 lumbar CT scan.

-8-

Although not characterized as such, the Board finds that there is sufficient evidence that the Veteran's low back disorder in service was chronic. Given the chronicity of the disorder in service and the post-service diagnoses, the Veteran's low back disorder as likely as not had its onset during service. See 38 C.F.R. § 3.303(b).

Service Connection for a Foot Disorder (other than Pes Cavus)

The Veteran testified that his plantar fasciitis was first diagnosed in 1996 while he was in service and that he has had it ever since. See page 7 of the Hearing Transcript in Virtual VA.

Service treatment record show he was diagnosed with plantar fasciitis and was given a physical profile for the disorder in August 1996. Subsequent records continue to reflect treatment and diagnoses for plantar fasciitis throughout his military career and that it was described as recurrent and chronic. See November 1996, September 1997, August 1998, September 1998, and June 2000. Plantar fasciitis was also noted on his separation examination in September 2002.

Due to the recurrent nature of the plantar fasciitis first diagnosed in service it was appropriately identified as a chronic condition in service. Post-service VA treatment records show the Veteran continues to have plantar fasciitis. See July 2008 and June 2009 VA treatment records.

Give the chronicity of plantar fasciitis in service, the credible testimony of recurrent manifestation since service, and the current diagnosis, the Board finds that the Veteran's plantar fasciitis as likely as not had its onset during his military service. Accordingly, service connection for the disorder is established under 38 C.F.R. § 3.303(b). In addition, on VA examination in March 2014 he was diagnosed as having a right foot cortical irregularity in the 1st distal phalangeal

-9-

tuft, which the examiner described as a progression of his service-connected bilateral pes cavus. Accordingly, service connection is also warranted for the right foot cortical irregularity in the 1st distal phalangeal tuft. See 38 C.F.R. § 3.310.

ORDER

As new and material evidence has been received, the petition to reopen the claim for service connection for a low back disorder is granted.

As new and material evidence has been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.

Service connection for depression and PTSD is granted.

Service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is granted.

Service connection for bilateral plantar fasciitis and a right foot cortical irregularity in the 1st distal phalangeal tuft is granted.

REMAND

Service treatment records show the Veteran was seen for neck pain in October 1997, May 1999, and July 1999. A February 2009 VA treatment record indicates the Veteran had persistent sharp back pain from his neck to his lower back. Based on the evidence of neck pain, there is sufficient justification for obtaining a VA examination to identify any cervical spine disorder that may exist and determine if it is related to service or to the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbar spine.

-10-

A December 2008 VA treatment record shows the Veteran had bilateral hand numbness/pain that worsens with repetitive motion and that he worked as a mechanic for 20 years. The assessment indicated that it may be radiculopathy or nerve damage. Although nerve conduction studies were planned, they are not found in the claims file. Since the Veteran also worked as a mechanic in service and may have a service-related cervical spine disorder, the matter must be remanded to obtain additional treatment records and a VA examination to determine the nature and likely etiology of the wrist disorder.

The record shows the Veteran receives disability benefits from the Social Security Administration. Although the award letter is of record, copies of the medical records used to make this determination are not so they must be obtained.

The Veteran testified that he has received all of his treatment through VA. The claims file contains VA treatment records beginning in November 2007. All VA treatment records dated between September 2002 and November 2007 and since July 2009 must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA letter addressing his claim for service connection for a neck disorder, as secondary to service-connected degenerative joint disease and degenerative disc disease of the lumbar spine. See 38 C.F.R. §3.310.

2. Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2002 to November 2007, and from July 2009 forward. Ensure any nerve conduction studies of the bilateral upper extremities are included.

3. Make arrangements to obtain copies of medical records in possession of SSA that were considered in the

-11-

grant of the Veteran's disability benefits and then associate them with the claims file.

4. Thereafter, schedule the Veteran for appropriate VA examination(s) of his cervical spine and wrists/upper extremities. The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s). All indicated tests and studies should be performed and all pertinent findings are to be reported in detail.

Cervical spine

(a) The examiner(s) must identify all current cervical spine disorders found to be present.

(b) The examiner should state whether it is at least as likely as not (50% or greater probability) that any current cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. In rendering an opinion, the examiner must acknowledge the October 1997 (whiplash injury), May 1999, and July 1999 service treatment records that note neck complaints.

(c)	The examiner should state whether it is at least as likely as not (50% or greater probability) that any
current cervical spine disorder was either (i) caused by, or (ii) aggravated by, the service-connected
degenerative joint disease and degenerative disc disease of the lumbar spine.

-12-

Wrists

(a) The examiner(s) must identify all current wrist/upper extremity disorders found to be present, to include any carpal tunnel syndrome, radiculopathy, etc.

(b) The examiner should state whether it is at least as likely as not (50% or greater probability) that any current wrist and/or upper extremity disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's duties as a mechanic whereby he used his hands.

(c)	The examiner should state whether it is at least as likely as not (50% or greater probability) that any
current wrist disorder and/or upper extremity disorder
was either (i) caused by, or (ii) aggravated by, any
current cervical spine disorder.

The examiner(s) must provide a comprehensive report(s), including complete rationales for all opinions and conclusions reached

5. Next, review the claims file and ensure that the foregoing development actions have been conducted and fully completed. If any development is incomplete, appropriate corrective action must be implemented. If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiner for corrective action.

-13-

6. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

-14-



